690 S.E.2d 701 (2010)
Brenda LIVESAY, Trustee of the Ronald Livesay and Brenda Livesay Family Trust dated March 26, 1998, Brenda Livesay, Guardian ad Litem for Candice Livesay and Ron Livesay, Jr., and Brenda Livesay, Individually
v.
CAROLINA FIRST BANK, Safeco Corporation, First National Insurance Company of America, and E.K. Morley, Administrator CTA of the Estate of Ronald B. Livesay, Deceased.
No. 458P09.
Supreme Court of North Carolina.
January 28, 2010.
Gary A. Dodd, Asheville, Russell L. McLean, III, Waynesville, for Brenda Livesay.
E.K. Morley, pro se and James G. Exum, Jr., Greensboro, for E.K. Morley.
Prior report: ___ N.C.App. ___, 683 S.E.2d 453.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiff-Appellant on the 10th of November 2009 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Defendant (Morley), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
*702 "Allowed by order of the Court in conference, this the 28th of January 2010."
Upon consideration of the petition filed on the 12th of November 2009 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."